Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Action is in response to applicant’s amendment, filed on 12/18/2020.
2.	Claims 1-20 are pending.

Response to Arguments
3.	Applicant’s arguments, See Remarks page 5, filed on 12/18/2020 have been carefully considered and are deemed to be fully persuasive. Therefore the Double Patenting Rejection of claims 1-20 has been withdrawn.  

Allowable Subject Matter
4.	Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Fujisaki (USPAT# 8,639,214 B1) teaches the communication device comprising a voice communicating implementer, a payment monetary value data transmitting implementer, a remaining monetary value data updating implementer, an automated supplementary monetary value data adding implementer, and a simultaneous implementation implementer.
Knight (USPAT# 8,160,971) teaches a computerized system and method for monitoring an order placed by a customer for a product produced by a supplier to be 
Vaidya (USPUB# 2010/0331008 A1) teaches example networks that include a network-level user location information database that stores user location information for all network users over several points in time from one or more network-level hosts. Example networks may also include a processor and display connected to the database. Example methods include accessing and storing user location information in a database over several points in time in order to create a network-wide user location log. The user location information may be correlated with geographical images to create user location maps and related graphics. Example methods may further include performing data analysis on the user location log to gather trend and predictive data for network traffic.
Fujisaki, Knight, Vaidya and other prior arts do not singularly or in combination disclose the limitations "said network monitoring device coordinating the network status data into an in-order time record by (A) associating network status data from the first type of device with locations in a data structure associated with times that network . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arboletti (USPAT# 8,781,882 B2) shows a high performance capability assessment model helps an automotive industry business meet the challenges of the global marketplace. As a result, the automotive industry business can achieve the clarity, consistency, and well-defined execution 
Lin et al. (USPUB# 2008/0235298 A1) shows a distributed database system providing data and space management methodology. In a distributed database system having an allocation page for tracking allocation and deallocation of data pages including a deallocation bit for tracking data page deallocation, a method for determining when to clear the deallocation bit during recovery comprises: during runtime operation, generating log records recording allocation and deallocation of data pages, setting the deallocation bit during deallocation of a data page by a transaction, and clearing the deallocation bit after the transaction has committed; during recovery following a failure, identifying a particular log record corresponding to the deallocation bit set during deallocation of a given data page; determining whether the deallocation of the given data page recorded in the particular log record committed prior to the failure; and if the deallocation of the given data page committed prior to the failure, clearing the deallocation bit.
Peters et al. (USPUB# 2012/0158800) shows a method of organizing a data in a database system using a swarm database system that has one or more nodes comprising one or more processors and memory, the memory of the one or more nodes storing one or more programs to be executed by the one or more processors. Identifying data to store in one or more tables on a bucket, wherein the bucket is a allocation of a partitioned storage in a node of the one or more nodes. Assigning to each of the identified data an identifier and a data storage hierarchical level of a plurality of hierarchical levels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571-272-3880).  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443